     Case 2:21-cv-00801-MCE-CKD Document 44 Filed 09/07/21 Page 1 of 2


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11    FARMERS INSURANCE EXCHANGE,                   No. 2:21-cv-00801-MCE-CKD
      et al.,
12
                       Plaintiffs,
13                                                  ORDER
             v.
14
      PACIFICORP,
15
                       Defendant.
16

17          The claims underlying Plaintiffs’ Complaint arise out of the “Slater Fire” that

18   burned through Northern California and Oregon in 2020. Plaintiffs initiated this action in

19   the Sacramento County Superior Court, after which Defendant removed the case here.

20   A number of filings are currently before this Court, including Plaintiffs’ Motion to Remand

21   (ECF No. 9). After that Motion to Remand was filed, Defendant filed an Amended Notice

22   of Removal (ECF No. 15), which Defendant suggests moots Plaintiffs’ original remand

23   motion. In the meantime, Plaintiffs filed a Motion to Amend their Complaint (ECF No. 8)

24   and Defendant filed a Motion to Amend its Answer (ECF No. 14) and a Motion for

25   Judgment on the Pleadings (ECF No. 12). Defendant then filed a Motion to Strike

26   Plaintiffs’ Reply to the Motion to Remand (ECF No. 32) for raising arguments set forth in

27   Defendant’s Notice of Removal, but not argued in Defendant’s Opposition to Plaintiffs’

28   Motion to Remand. In the meantime, Plaintiffs filed an Ex Parte Application to Extend
                                                   1
     Case 2:21-cv-00801-MCE-CKD Document 44 Filed 09/07/21 Page 2 of 2


1    Hearing Dates (ECF No. 17), and after the Court permitted a filing by Amicus Curiae,

2    Defendant filed a Motion for Leave to File a Response (ECF No. 42).

3           Given all of these moving parts, none of which should be addressed prior to

4    resolution of a properly briefed Motion for Remand, the Court hereby holds as follows:

5           1.     Plaintiffs’ Motion to Remand (ECF No. 9) is DENIED without prejudice as

6    to refiling. Not later than ten (10) days following the date this Order is electronically filed,

7    Plaintiffs shall file an Amended Notice of Remand as to Defendant’s Amended Notice of

8    Removal (ECF No. 15).

9           2.     All of the following remaining motions are DENIED without prejudice to

10   renewal, if appropriate, once the Court has resolved Plaintiffs’ Amended Motion to

11   Remand:

12                 a.      Plaintiffs’ Motion to Amend the Complaint (ECF No. 8);

13                 b.      Defendant’s Motion for Judgment on the Pleadings (ECF No. 12);

14                 c.      Defendant’s Motion for Leave to File an Amended Answer (ECF

15                         No. 14);

16                 d.      Defendant’s Motion to Strike Reply (ECF No. 32)

17                 e.      Defendant’s Motion for Leave to File a Response to Amicus Curiae

18                         (ECF No. 42).

19          3.     Finally, Plaintiffs’ Ex Parte Application to Extend Hearing Date (ECF

20   No. 17) is DENIED as moot.
21          IT IS SO ORDERED.

22

23          Dated: September 7, 2021

24

25

26
27

28
                                                     2
